Title: To Thomas Jefferson from Thomas Pinckney, 13 March 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 13 March 1793

The printed copy of the Passport which I mentioned as being inclosed in my letter of the 11th. of last month not having been sent to me in time for that purpose I transmit it by this opportunity, and as Mr. Morris differs from me in opinion on this subject and his ideas may likewise prevail in America I here add extracts of my letters to him on this subject which contain my principal reasons for adopting this measure.
Our trade continues subject to great inconvenience both from our seamen being impressed under the idea of their being british subjects and from their entering voluntarily on board of the King’s Ships tempted by the present high bounties. I have had frequent conversations on this subject with Lord Grenville who always expresses himself to be sensible of the inconvenience to which we are subjected and desirous to apply a remedy but still nothing decisive is done. Our Consuls are permitted to protect from impressment such of our Seamen as are natives of America but no others, and the difficulty of determining by agreement who besides natives are to be considered as citizens of the U.S. will I fear, during the present generation at least, remain an obstacle to every other plan than that of letting the Vessel protect a given number of men according to her tonnage. I insist upon the terms of our act of Congress as the rule of discrimination and shew that in point of time it accords with an Act of their own relating to seamen.
I send herewith the transcript of a representation I made on the subject of British Officers detaining deserters from our Vessels under pretence of their being Englishmen and extorting the payment of their wages, on this last subject a question is now depending in the Court of Admiralty, the former remains without an answer from the Lords Commissioners of that department.
Lord Grenville having said that he wished me to have some conversation  with Mr. Bond on account of his being particularly well acquainted with this subject, I told his lordship I had no objection to conversing with any person appointed by him on this subject—in a few days I received the inclosed note from Mr. Bond to which I sent the answer annexed in order to produce an explanation whereby neither more nor less than the proper degree of importance might be attached to the conference—when Mr. Bond came he said no commission to treat on the subject, we therefore agreed that it was to be considered altogether as an informal conversation. We discoursed at length upon the subject, but I do not find that we are nearer coming to a conclusion on the business than we were before—he appeared not to be prepared for the extent of the reciprocity which I contended should form the basis and pervade the whole of the transaction, for when he urged the point of our Seamen or at least their Captain in their behalf being furnished with testimonials of their being Americans before they left our Ports, I told him the inconveniencies arising from this procedure would be equally felt by both nations for that we should expect their seamen to be furnished with similar testimonials when they came to our ports to those they expected our mariners would bring to theirs; he asked in what instance it could become necessary (alluding I presume to our not being in the habit of impressing). I answered that unless we could come to some accomodation which might insure our seamen against this oppression measures would be taken to cause the inconvenience to be equally felt on both sides. I have not since seen Mr. Bond but find he is ordered out to America with the Title of Consul General for the middle and southern States.
I have lately heard from Mr. Morris who informs me that he has in his possession the paper on account of the absence of which I have suffered so much uneasiness and promises to return it by a Gentleman to whom I on sunday last sent a Passport to Calais; so that I am in hourly expectation of receiving it, and am happy to find that the mistake of sending both papers instead of one to Mr. Morris is likely to be attended with no worse consequence than what may arise from a short delay.
I inclose a letter sent to me by the Prussian Minister here to be forwarded from the King to his Consul at Philadelphia—you will oblige me by informing me of its delivery.
I likewise send herewith Mr. Vanderhorsts bond, the Law having left a latitude in the quantum of the security I have taken a middle term which I beleive will be equal to any property likely to come to his hands in this line, but I shall be glad of your instruction as to the sum in case of future occurrences of this nature.

An Armament is about to sail immediately for the West Indies destined as it is said to take possession of the French windward Islands in which attempt they are to be assisted by part of the inhabitants. I hope the French are convinced how much more beneficial it would be for them, for us to remain neuter than to interfere in the present disputes.
I have as yet received no official information of any of the belligerent powers having stopped our Vessels bound with grain going to the ports of their enemy; but I anxiously expect your instructions on this subject which I hope will meet the question in various points of view:’till I receive them I mean to contend for the amplest freedom of neutral bottoms. I have the honor to be with sentiments of the greatest respect Dear Sir Your most obedient and most humble Servt:

Thomas Pinckney

